Case 3:18-cv-01322-KAD Document 368 Filed 08/04/21 Page 1 of 6


                                                                 Page 1
   UNITED STATES DISTRICT COURT
   FOR THE DISTRICT OF CONNECTICUT
   --------------------------------x            HOOK DEC.
   JANE DOE,                                    EXHIBIT B
                    Plaintiff,

   vs.                   Case No. 3:18-cv-01322-KAD
                         Date: October 23, 2019
   TOWN OF GREENWICH, ET AL,

                Defendants.
   --------------------------------x
   COMPLEX LITIGATION AT WATERBURY

   JANE DOE, JOHN DOE, AND MARY DOE,

                    Plaintiffs,

   vs.                        Case No. X06 UWY-CV-XX-XXXXXXX-S

   BRUNSWICK SCHOOL, INC.,

                 Defendants.
   --------------------------------x


                DEPOSITION OF ROBERT BERRY

         The deposition of Robert Berry was taken on

   October 23, 2019, beginning at 10:14 a.m., at Two

   Greenwich Office Park West, Greenwich, Connecticut,

   before Susan Wandzilak, Registered Professional

   Reporter and Notary Public in the State of

   Connecticut.

                     Susan Wandzilak License No. 377
                   DEL VECCHIO REPORTING SERVICES, LLC
                    PROFESSIONAL SHORTHAND REPORTERS
                            117 RANDI DRIVE
                        MADISON, CONNECTICUT 06443
                              800-839-6867

   NEW HAVEN                      STAMFORD           HARTFORD
     Case 3:18-cv-01322-KAD Document 368 Filed 08/04/21 Page 2 of 6


                                                                      Page 2
1       A P P E A R A N C E S
2       ELIZABETH I. HOOK, ESQUIRE
             Braxton Hook, PLLC
3            280 Railroad Avenue, Suite 205
             Greenwich, Connecticut 06830
4            203-661-4610 Phone
             203-661-4611 Fax
5            mbraxton@braxtonhook.com
             ehook@braxtonhook.com
6
                              Attorney for Plaintiffs
7
        ROBERT B. MITCHELL, ESQUIRE
8            Mitchell & Sheahan, P.C.
             80 Ferry Boulevard
9            Suite 216
             Stratford, Connecticut 06615
10           203-873-0240 Phone
             rbmitchell@mitchellandsheahan.com
11
                              Attorney for Defendant
12                              Town of Greenwich, Detective
                                Rondini and Detective Reeves
13
        ABBY WADLER, ESQUIRE
14           Town of Greenwich - Law Department
             101 Field Point Road
15           Greenwich,Connecticut 06830
             203-622-7876 Phone
16           awadler@greenwichct.org
17                            Attorney for Defendant
                                Town of Greenwich
18
19
20
21
22
23
24
25
     Case 3:18-cv-01322-KAD Document 368 Filed 08/04/21 Page 3 of 6


                                                                      Page 3
1       A P P E A R A N C E S:

2       BRENDAN GOOLEY, ESQUIRE
             Carlton Fields
3            One State Street
             Suite 1800
4            Hartford, Connecticut 06103-3102
             860-392-5022 Phone
5            860-392-5058 Fax
             bgooley@carltonfields.com
6
                               Attorney for Defendant
7                                Brunswick School

8       Also Present:      Brian Scanlan

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 3:18-cv-01322-KAD Document 368 Filed 08/04/21 Page 4 of 6


                                                                      Page 4
1                      S T I P U L A T I O N S

2                   IT IS HEREBY STIPULATED AND AGREED by

3       and between counsel representing the parties that

4       each party reserves the right to make specific

5       objections at the trial of the case to each and

6       every question asked and of answers given

7       thereto by the deponent, reserving the right to

8       move to strike out where applicable, except as to

9       such objections as are directed to the form of

10      the question.

11                  IT IS HEREBY STIPULATED AND AGREED by

12      and between counsel representing the respective

13      parties that proof of the official authority of

14      the Notary Public before whom this deposition is

15      taken is waived.

16                  IT IS FURTHER STIPULATED AND AGREED by

17      and between counsel representing the respective

18      parties that the reading and signing of the

19      deposition by the deponent is not waived.

20                  IT IS FURTHER STIPULATED AND AGREED by

21      and between counsel representing parties that all

22      defects, if any, as to the notice of the taking

23      of the deposition are waived.

24                  Filing of the Notice of Deposition with

25      the original transcript is waived.
     Case 3:18-cv-01322-KAD Document 368 Filed 08/04/21 Page 5 of 6


                                                                      Page 5
1                               ROBERT BERRY,

2            having been first duly sworn, testified as

3            follows:

4                  MS. HOOK:     The usual stipulations except for

5            reading the transcript and signing?

6                  MR. MITCHELL:      When we say usual

7            stipulations, we're also including reserving all

8            objections at trial except form.

9                  THE COURT REPORTER:        What is your full name

10           and address for the record.

11                 THE WITNESS:      Robert Lee Berry, 10 Murray

12           Street, Norwalk, Connecticut 06851.

13                             DIRECT EXAMINATION

14      BY MS. HOOK:

15           Q.   Good morning, Captain Berry.          Have you ever

16      been deposed before?

17           A.    Yes.

18           Q.    Okay, so we'll get into that.          So since you

19      have had a deposition before, you know the rules so I

20      will just go through them very quickly.

21                 We have to wait for each other to finish to

22      speak.    We can't speak at the same time.

23                 You have to give verbal answers.

24                 Is there any reason that you would be unable

25      to give truthful testimony today?
Case 3:18-cv-01322-KAD Document 368 Filed 08/04/21 Page 6 of 6
